﻿I would
like at the outset to extend my sincerest congratulations
to you, Sir, on your accession to the presidency of the
General Assembly. It comes at a particularly difficult
time, which I might even describe as painful, in the
history of our Organization.
Indeed, the past year has gravely challenged the
capacities of the United Nations to manage the crisis in
Iraq to its conclusion, a country to which it was
accountable. It saw the pre-eminent role for the
maintenance of international peace and security of this
institution, symbol of multilateralism and stability,
called into question.
Yet, it is not our institution’s intrinsic capacity
that is the cause of its powerlessness. It is essentially
its Members’ lack of political determination. We
cannot elude this vital debate for a peaceful, more
harmonious and more just future indefinitely. Sooner or
later, we must answer the essential question: How can
we ensure that all Member States of the United Nations
will be prepared to accept the binding nature of
Security Council endorsements of military action prior
to engaging in it?
To make myself perfectly clear, and to avoid any
misunderstanding, the question that I ask is as follows:
What reforms need to be made to the Organization’s
operations to placate the often-understandable
apprehension or reticence of those who, because they
assume specific political responsibilities, refuse to
submit their geostrategic options to the rules of our
Organization? As long as we remain unable to answer
that question, we will continue to live in doubt and
uncertainty, if not in helplessness. It is not a question
of advocating an institutional shake-up of the
Organization; rather debate should enable us to
overcome the all-too-many misunderstandings that
undermine the credibility of our shared instrument, and
from which we can draw conclusions that will help us
to make the Organization’s mechanisms more credible
and up to date. The Security Council was founded on
the recognition of the particular responsibility and role
of some of our Members, and I fully subscribe to it.
But should we not integrate new perspectives into this
state of affairs, such as the regional dimension, present
geopolitical facts and also new threats?
This is in no way meant to contest the specific
influence of some of those involved in international
peace and security management. Rather, our concerted
support could help accompany, legitimize and
strengthen their approach and their effectiveness,
thanks to the indisputably added value of multilateral
dynamics. In many cases, this would avoid taking
unnecessary risks and misunderstandings. In that
regard, I think that, given its role as a global actor, the
European Union greatly deserves a permanent seat on
the Security Council on its own behalf.
It is this conviction that has inspired my country’s
position on the Iraq crisis. But now is not the time to
determine who was right or who was wrong. All sides
clearly had their reasons. One can only respect them
for it.
But it is now necessary to contribute to the re-
establishment of stability and ensure Iraq’s
reconstruction. That is the responsibility of us all, for it
concerns a region neighbouring Europe, and we cannot
tolerate, if only for the sake of our own security,
increased instability or the persistence of an
uncontrolled spiral of violence that feeds resentment
towards the international community, which, as history
has taught us, constitutes the principal breeding ground
for terrorism.
It is thus necessary to stop the violence as quickly
as possible. To this end, I share the opinion of the
Secretary-General and of many among us. It is
necessary to restore as quickly as possible
responsibility for governing Iraq to the people of Iraq.
The return to sovereignty, under the watchful eye of the
United Nations and of the international community as a
whole, is capable of providing the salutary shock
needed to reverse the current trend. We must convince
the Iraqi people that national union, the
re-establishment of State authority and economic
recovery are accessible and at hand. This of course
does not imply that the international community should
demobilize. A strong military force in Iraq will still be
necessary for some time to guarantee stability. It is of
course up to the United States to assume its
management. But from now on this presence must not
be regarded as designed to occupy the country, but
rather as a way to assist in the reconstruction process
34

for the sake of the Iraqi people. The Security Council
resolution that is currently under discussion must
create this prospect so as to insure broad participation
by the international community.
The United Nations has a central role to play in
accompanying the political reconstruction process in
Iraq, even if the tragic events of August have shown
how risky and vulnerable that process is. However,
such a role requires a clear mandate and sufficient
means.
I wish to renew my sincerest condolences to the
Secretary-General, to the bereaved families and to
colleagues, and express my high regard and admiration
for all the United Nations staff members for their
involvement, their selflessness and the sacrifices that
they accept so steadfastly.
The principal security threat is the uncontrollable
proliferation of weapons of mass destruction and their
potential use by some States in breach of minimal
ethical standards or by certain terrorist movements.
That threat is serious. We must each confront the threat
together, by shouldering our fair share of the actions
undertaken.
The European Union and its member States
currently possess an essential document which deals
with the European security strategy. It should enable
us, as Javier Solana quite recently reminded us in
Brussels, to plot a European chart of the challenges
facing this world to better guarantee the effectiveness
of our collective security system. Belgium will actively
participate in this endeavour.
Furthermore, we fully share the international
community’s concerns about the nuclear programme of
North Korea. We strongly call upon North Korea to
abide by its previous international commitments. We
are grateful to China for having offered a useful format
for discussion in this respect.
As for Iran, I trust that through a sustained and
constructive dialogue it will meet the expectations of
the international community and respond to the
requests of the International Atomic Energy Agency.
Belgium will continue to participate in a
determined and proactive way in the international
efforts that were initiated two years ago to track down
terrorism. In Belgium, there is no sanctuary for
terrorism, nor will there ever be. Nevertheless, the fight
against terrorism should not be used as an abusive
justification for actions that would undermine the
democratic quality and the sacred principles of the rule
of law.
Furthermore, I am not one of those who believe
that the military option is the exclusive answer,
although obviously it should not be excluded. Much
more fundamentally, we need to systematically attack
the root causes of a phenomenon that is often rooted in
the feeling of powerlessness or in feelings of real or
perceived injustice.
For this reason, Belgium will also continue to
support, together with its European partners, the action
of the Quartet for the re-establishment of peace
between Israel and the Palestinian Authority. To
achieve that goal, it is necessary that Palestinians
decide unambiguously to renounce the toleration of
blind violence and that Israel, in the same spirit, stop
favouring the use of force.
One has the impression that, as difficulties pile
up, we have fallen back into the traps of Oslo: a
gradualism of small steps and a too-pronounced
reliance on sequencing. The road map prescribes
parallel advances on the security, political and
economic paths. From each side, we need to obtain
bolder measures and the acceptance of the risks these
imply. There is no alternative to the road map. It has
not yet been implemented seriously. We believe it is
particularly urgent to create a credible, on-site
verification mechanism.
It is in Africa, particularly in Central Africa, that
my country commits itself in the most determined way
to the restoration of peace and stability. We are
encouraged by the successful installation of a
transitional Government in Kinshasa that now brings
together all the parties. Now, State structures have to
be restored and good governance has to be introduced
in order to allow for the return of foreign aid and
investment. The persisting violence in the east of the
country must end.
In this context, I wish to mention the remarkable
efforts by the United Nations Organization Mission in
the Democratic Republic of the Congo (MONUC). I
am particularly happy about the success of Operation
Artemis. Apart from restoring security in Bunia, this
operation has given MONUC the thrust it needed to be
able to face up to the challenges of its new mandate.
35

Now, priority must be given to the preparation of
elections in order to grant the Democratic Republic of
the Congo a new start on a solid basis and to
consolidate its restored territorial integrity. Belgium
will be present at all levels and in every phase of this
process. But I wish to insist on the fact that the
Democratic Republic of the Congo needs the
determined commitment of all the instruments of our
community. It would be unforgivable not to forge, here
and now, the conditions for a complete stabilization of
the entire region.
We also need to help Rwanda to continue its
national reconciliation efforts, which are indispensable
in order to guarantee sustainable stability in that fragile
country. I am convinced the recent elections will
contribute to this goal.
As for Burundi, the implementation of the Arusha
Agreements must continue, and the rebels have to be
convinced that they should join this process. My
country looks forward to participating actively in the
new action on Burundi decided by the Economic and
Social Council. We hope that will help Burundi to
break through its isolation within the international
community.
Finally, my country closely follows the efforts by
the United Nations to reactivate the project for a Great
Lakes conference, which should seal the re-
establishment of peaceful relations and the
development of cross-border cooperation among the
countries of the region.
The credibility of the United Nations does not
depend only on its willingness and capacity to manage
crises. It also depends on its capacity to respond to the
expectations of men, women and children all over the
world, who are directly or indirectly confronted with
imbalances and injustice whose causes and solutions
both are found only at the global level. It is essential to
master globalization, develop the promises it offers and
correct its excesses.
It is clear that, in accordance with the analysis of
the Secretary-General, this challenge requires
fundamental reflection on the architecture of the major
instruments of development. That demands openness of
mind and should not exclude any option from the start.
Has not the time come to reinforce the capacity of the
United Nations to act effectively in this field? I wish to
repeat a question that I raised at the World Trade
Organization Ministerial Conference in Cancún.
Should we not, for example, create a real Economic
and Social Security Council, which would derive its
legitimacy and efficiency from law and which would
have the same power in the management of economic,
social and environmental policies as the Security
Council has on issues of peace? That is my conviction,
especially since those fields form the requisite
backdrop to achieving stability and security.
The Economic and Social Council needs to be
reformed to give it a more decisive operational role in
the control of a world organization based on universal
principles of equity. This goal should lead to broad and
balanced synergies between international organizations
such as the World Bank, the International Monetary
Fund, the World Trade Organization and the
International Labour Organization, which should really
become instruments of the same project.
The founding principles of such a concept exist
already and are being applied in certain countries, such
as in mine. I am referring more specifically to
fundamental labour standards such as the freedom of
unions, the prohibition of child labour and forced
labour and the right to quality employment, as well as
environmental obligations, which are vital for
sustainable development. I am also thinking of the need
to exclude services of general interest from the market
sphere.
To conclude, it seems to me that such an ambition
would opportunely translate the tremendous hope
generated by the Millennium Summit. The Millennium
Declaration clearly defined the goals at our level. I am
pleased with the decision of the General Assembly to
make the five-year review of the Millennium Summit
in 2005 into an important event, which I think should
be a summit of heads of State and Government. That
summit should assess the implementation not only of
the Millennium Goals, but also of the goals of all the
major United Nations conferences.
But the success of that summit implies going
further. It should at last boldly lay the foundation for a
world in which inequalities between poor and rich
countries can be filled in a sustainable way. It should
nourish, in an irreversible way, the indispensable
confidence the world needs to be safer, more human
and more brotherly.




